 



Exhibit 10.1
January 6, 2006
Mr. Eric Thornburg
473 Pine Bend Drive
Chesterfield, MO 63005
Dear Eric:
The Connecticut Water Service Board of Directors is very pleased to offer you
the position of President and CEO, and a Director of Connecticut Water Service,
Inc., reporting to the Chairman of the Board.
The attached offer term sheet outlines the key dimensions of the compensation
package. Also included is an outline of our standard benefits package. Necessary
supporting documentation on these terms will be provided once you are aboard.
We are excited about the prospect of you joining us. There is much to do. We
would hope to ratify your election at a board meeting scheduled for January 11,
2006. We need to discuss the timing and content of the public announcement.
If the attached documentation is acceptable, please initial each page of the
term sheet and return it with a signed copy of this letter by fax to me at
860.669.5579.
The Board and I very much look forward to working with you and to making
Connecticut Water Service a larger and even more successful regional water
company.
Sincerely,
Marshall T. Chiaraluce
Chairman, President & CEO

-6-



--------------------------------------------------------------------------------



 



CONNECTICUT WATER SERVICE, INC./THE CONNECTICUT WATER COMPANY
EXECUTIVE COMPENSATION TERM SHEET

     
Title:
  President and CEO, and Director
 
   
Reports to:
  Chairman of the Board
 
   
Base Salary:
  $294,100 (midpoint of salary range) per year, paid bi-monthly. To be reviewed
and adjusted on a calendar year basis
 
   
Annual
  15% of midpoint salary at threshold; 30% of midpoint at target;
Incentive Award:
  45% of mid-point at maximum.
 
   
 
  Determined by Compensation Committee of the Board, based on Company’s
financial performance, corporate indicators and strategic initiatives.
 
   
Long Term
Incentives:
  4,507 shares of restricted CWS Common Stock on hire; 6-year vesting starting
in 2006
 
   
 
  Annual awards of restricted stock and/or stock options consistent with 2004
Performance Stock Plan, with value equal to annual incentive award.
 
   
 
  Deferred Compensation Agreement; defer up to 12% of salary with interest
earned at Moody’s AAA corporate bond yield average rate plus an additional 1 l/2
to 3%.
 
   
 
  Pension and Supplemental Executive Retirement Plan; 60% of last 5-year average
salary base, including bonus; reduced by pension payments from previous
employer. Retirement can begin at age 55 with reduction factor. Five-year
vesting.
 
   
Vacation:
  4 weeks
 
   
Holidays:
  13 paid holidays and 2 personal days per year
 
   
401(k):
  Yes; 50% matching to statutory maximum

-7-



--------------------------------------------------------------------------------



 



Executive Compensation Term Sheet – Page 2

     
Insurance:
  See standard Company documentation.
 
  Medical – managed care and point-of-service options; employee pays 25% of
premium
 
  Dental – yes; with employee contribution
 
  Eye Care- discounts on routine exams and prescription eye wear
 
  Life – 2 times salary up to $350,000; premium fully paid by company
 
  Short Term Disability – 100% of salary for first 30 days; 60% to 180 days
 
  Long Term Disability – 60% of salary; $10,000/month max.
 
  Employee Counseling Assistance
 
  Flexible Medical Spending Account
 
   
Severance:
  For Cause – none
 
   
 
  Not for Cause:
 
  1-year salary continuation; 1 year health and welfare benefit premium
continuation; 1 year non-compete
 
   
 
  Change in Control
• 3-year salary and target bonus lump sum with tax gross up.
 
  • 3-year health and welfare benefit premium continuation
 
  • accelerated vesting of options and/or restricted stock;
 
  • 2-year non-compete
 
   
Car:
  Yes; American-made, non-luxury vehicle
Cell phone:
  Yes
Club:
  The Hartford Club
 
   
Industry
   
Associations:
  Membership in national organizations and attendance at annual NAWC and Water
Utility Executive conferences
 
   
Relocation
  Relocation expenses and other appropriate expenses grossed up for taxes;
Assistance: temporary living benefits until August 2006; trip home every other
week during school year; 3 house-hunting trips for spouse
 
   
Start Date:
  February 1, 2006 up to March 1, 2006 (your choice)

-8-